Citation Nr: 1001512	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

During the current appeal, and specifically in October 2009, 
the Veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ).  A copy of the transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  The Veteran's in-service duties on a flight line exposed 
him to noise.  

2.  The Veteran has a current bilateral hearing loss 
disability for VA compensation purposes that is consistent 
with his in-service noise exposure.  


CONCLUSION OF LAW

With resolution of the doubt in the Veteran's favor, 
bilateral hearing loss is the result of his active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
claim for service connection for bilateral hearing loss, no 
further discussion of the VCAA is required with respect to 
this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

Initially, the Board notes that a VA audiological examination 
conducted in July 2006 during the current appeal confirmed 
the presence of a hearing loss disability for VA compensation 
purposes.  Specifically, this evaluation demonstrated mild to 
profound sensorineural hearing loss bilaterally, with pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
80
85
90
LEFT
30
40
70
75
85

Speech audiometry revealed speech recognition ability of 73 
percent correct in the Veteran's right ear and of 68 percent 
correct in his left ear.  Such audiological findings clearly 
support the conclusion that the Veteran has a bilateral 
hearing loss disability for VA compensation purposes.  
38 C.F.R. § 3.385 (2009).  

Thus, the question to be decided in the present appeal is 
whether such hearing loss disability is associated with the 
Veteran's active duty.  In this regard, the Board 
acknowledges that service treatment records are negative for 
complaints of, treatment for, or findings of a chronic 
hearing impairment disability; his separation physical 
examination included a "whispered voice" test score of 
15/15.  Further, the claims folder contains no competent 
evidence of a diagnosed bilateral hearing loss disorder until 
the VA audiological evaluation completed in July 2006.  Also, 
the July 2006 VA examiner concluded, after reviewing the 
Veteran's claims folder and conducting the audiological 
evaluation, that the Veteran's current hearing impairment is 
unlikely related to his in-service acoustic trauma.  The 
examiner stated the opinion was based on the amount of noise 
exposure the Veteran described during service, and that the 
absence of audiometric threshold information during active 
service would render a determination of causation merely 
speculative.  

Throughout the current appeal, however, the Veteran has 
asserted that he spent most of his active duty serving as an 
aerographer's mate aboard two vessels.  According to the 
Veteran, such duty, which required taking hourly weather 
observations and releasing balloons, caused him to be exposed 
to "an awful lot of noise" from aircraft.  He maintains 
that he was never given ear protection during service and 
that he has experienced hearing problems in service.  See, 
e.g., October 2009 hearing transcript (T.) at 4-10, 20-25.  
He denies any post-service acoustic trauma.  See, e.g., 
report of July 2006 VA audiological examination.  Further, at 
the recent hearing, the Veteran's wife testified that, when 
she first met the Veteran shortly after his discharge from 
service, she observed him having some difficulties hearing.  
T. at 23.  

Significantly, the Veteran is competent to describe the 
circumstances surrounding his in-service noise exposure and 
to report the hearing problems that he experiences because 
such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  For 
this same reason, the Veteran's wife is competent to testify 
as to her observations of the Veteran's hearing difficulties.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (lay evidence-as, for example, the Veteran's 
contentions in the present case-does not lack credibility 
simply because it is unaccompanied by contemporaneous medical 
evidence).  

Of further importance to the Board in this matter is the fact 
that service personnel records confirm the Veteran's 
in-service duties as a weather observer.  Also, the July 2006 
VA examiner agreed that the Veteran's current hearing loss 
disability "is consistent with damage due to noise 
exposure."  

The Board acknowledges the conclusion of the VA examiner in 
July 2006 that the Veteran's hearing impairment is unlikely 
to be associated with his in-service acoustic trauma.  
However, the Board finds that such conclusion is not 
supported by the evidence of record.  As previously discussed 
in this decision, the Veteran has asserted that his only 
exposure to acoustic trauma occurred during service.  He has 
specifically denied any post-service exposure to noise.  
Further, the Veteran has described hearing problems since 
service, and his wife has observed such impairment since she 
met him, which was shortly after his separation from active 
duty.  Such assertions are competent and, as such, must be 
considered by the Board.  Layno, 6 Vet. App. at 470 & 
Buchanan, 451 F.3d at 1337.  

Consequently, and based on this evidentiary posture, the 
Board finds that the July 2006 VA examiner's opinion that the 
Veteran's bilateral hearing loss is noise-induced but is not 
associated with his in-service acoustic trauma is not 
dispositive.  As the examiner pointed out, there are no 
audiometric results during service; the "whispered voice" 
test is not reliable in showing a high-frequency hearing 
loss.  Thus, the examiner relied on the Veteran's account of 
severity of noise exposure during service.  However, the 
examiner did not consider the Veteran's account of chronic 
hearing loss since discharge from service, as corroborated by 
his wife.  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).   However, the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, 6 Vet. 
App. at 469.  

In sum, the medical and lay evidence is at least in 
equipoise.  Accordingly, the benefit-of-the-doubt rule 
applies and service connection is warranted.  
  

ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


